Citation Nr: 0720794	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-25 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO decision that 
denied the benefits sought on appeal.


FINDING OF FACT

The most probative and competent evidence of record 
establishes that the veteran has PTSD, which has been 
attributed to his combat-related experiences while he was 
serving in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   Moreover, in light of the Board's decision herein, 
any error in notification is considered to be harmless.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the Army 
from November 1967 to December 1969, including service in the 
Republic of Vietnam.  A review of his report of separation, 
Form DD 214, revealed that he was awarded the Vietnam Service 
Medical; Vietnam Campaign Medal with device; Purple Heart; 
and Combat Infantryman's Badge.

The veteran asserts on appeal that service connection is 
warranted for PTSD because it was caused by his traumatic 
combat experiences while in Vietnam.  Specifically, he has 
reported his participation in a very large firefight 
occurring in May 1968 during which he witnessed the injuries 
and deaths of multiple soldiers due to booby traps, small 
arms, rocket and artillery fire.  

As the veteran has been awarded military citations 
indicating that he was engaged in combat with the enemy, and 
because his claimed stressors are related to such combat, 
the veteran's lay statements regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence.  
Accordingly, the Board finds that the veteran's inservice 
combat stressors are verified.  

The remaining issue to be addressed in this case is whether 
the veteran has been diagnosed with PTSD, which is linked to 
one or more of his combat stressors.

In May 2005, a VA examination for PTSD was conducted.  The 
report listed the veteran claimed inservice stressors.  It 
also noted the veteran has had considerable trouble with 
anxiety, nightmares and irritability following the war, but 
seems to have coped fairly well with it through his religious 
beliefs and a rewarding line of work.  After 9/11 and the 
wars in Afghanistan and Iraq, the veteran experienced a 
resurgence of sleep disturbance, nightmares and anxiety.  The 
report concluded with a diagnosis of some symptoms of PTSD.  
In providing this diagnosis, the VA examiner noted that the 
veteran meets the first two criteria for a diagnosis of PTSD, 
but does not show or report symptoms of avoidance, numbing or 
persistent arousal to permit a complete diagnosis.

In July 2006, the veteran submitted the report of a private 
psychiatric examination, dated in June 2006, from J. Bergs, 
M.D.  The report noted the veteran's reported inservice 
stressors, including his having been in a large firefight 
with the enemy, as well as a few smaller subsequent ones, in 
May 1968.  The report further noted the veteran's post 
service psychiatric history, as well as his employment 
history.  Specifically, the veteran indicated that 9/11 
seemed to trigger psychiatric problems for him.  Mental 
status examination revealed the veteran to be fully alert and 
oriented.  His speech was normal, and his motor activity was 
within normal limits.  His thoughts were coherent and goal 
directed.  There was also no evidence of any thought 
disorder, auditory or visual hallucinations, or suicidal or 
homicidal ideations.  The report concluded with a diagnosis 
of PTSD.  Dr. Biggs opined that the symptoms reported by the 
veteran are consistent with PTSD, and have clearly impaired 
his overall functioning.  

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran has PTSD that 
is related to his traumatic combat experiences in service.  
Accordingly, the Board resolves reasonable doubt in the 
veteran's favor and finds that the evidence supports a grant 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).           


ORDER

Service connection for PTSD is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


